J-S63028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

CARLOS ALBERTO ACOSTA, JR.

                            Appellee                  No. 785 MDA 2014


                      Appeal from the Order May 2, 2014
                In the Court of Common Pleas of Clinton County
              Criminal Division at No(s): CP-18-CR-0000461-2013


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                       FILED NOVEMBER 13, 2014

        The Commonwealth appeals from the order entered on May 2, 2014, in

the Court of Common Pleas of Clinton County, which granted the

suppression motion of Appellee, Carlos Alberto Acosta, Jr.1

        The disposition of this appeal turns on whether state troopers

conducted a lawful traffic stop. The stop led to the recovery of heroin from

Acosta. How the troopers recovered the heroin is not pertinent here. We
____________________________________________



    Retired Senior Judge assigned to the Superior Court.
1
  This appeal is permissible as the Commonwealth has certified in good faith
that the order submitted for our review substantially handicaps the
prosecution and the appeal is not intended for delay purposes.          See
Pa.R.A.P., Rule 311(d); Commonwealth v. Dugger, 486 A.2d 382 (Pa.
1985).
J-S63028-14


are solely concerned with the stop.       If the stop was unlawful, as the

suppression court found, the troopers illegally seized Acosta and we must

affirm the suppression court’s decision to suppress the evidence. If the stop

was lawful, as the Commonwealth maintains, we must reverse the

suppression court and remand.      We conclude that the suppression court

erred and, accordingly, reverse the suppression order.

     The parties are familiar with the underlying factual and procedural

history of this case so we set forth only the facts and procedural history

relevant to our determination.

     Trooper Kenneth Riggle and his partner were on patrol when at

approximately 1:00 AM he observed a vehicle, the driver of which was later

identified as Acosta, traveling south on State Route 150. The vehicle then

began to turn onto Pennsylvania Avenue.           The vehicle’s turn onto

Pennsylvania Avenue caught Trooper Riggle’s attention. As he explained at

the suppression hearing:

     The vehicle, when it made it’s [sic] left turn onto Pennsylvania
     Avenue, to me, it took a wide turn; and it was headed toward –
     there’s a business there, Curt’s Smokin’ Ribs. It looked as
     though the vehicle was going to drive into the grass area. The
     vehicle slowed down almost to a stop, corrected, and then
     turned sharp left to get onto Pennsylvania Avenue.

N.T., Suppression Hearing, 4/28/14, at 6.    The sharp turn was necessary

because if the vehicle stayed straight it would have ended up in the grass.

Trooper Riggle “suspected it could have been a DUI” given the fact that the

vehicle looked like it was “going to drive off the roadway” coupled with the

                                    -2-
J-S63028-14


“wide turn.” Id., at 9-10. Trooper Riggle activated his cruiser’s overhead

lights and pulled the vehicle over. As Acosta pulled over, he failed to use his

turn signal.

      At the suppression hearing, Trooper Riggle cited the suspected driving

under the influence and failure to use a turn signal as the reasons for the

traffic stop. See id., at 9. Focusing solely on the failure to use the traffic

signal, the suppression court ruled that the stop was illegal, as “Trooper

Riggle did not observe any other violations of the vehicle code….”

Suppression Court Opinion, 5/2/14, at 3.     The suppression court reasoned

that the traffic signal violation could not serve as the basis for the stop as

Trooper Riggle was already in the process of initiating the stop when that

violation occurred.     See N.T., Suppression Hearing, 4/28/14, at 24.    This

reasoning is sound. But the trooper testified that he pulled Acosta over for

two reasons—the other being that he suspected the driver of being under

the influence. Oddly, the suppression court does not reference, at all, the

trooper’s testimony that he suspected that Acosta was driving under the

influence.       Finding no vehicle code violation to justify the stop, the

suppression court granted the suppression motion, suppressing “any and all

evidence seized, observed and/or obtained by the Commonwealth after the

stop of Defendant’s vehicle….” Order, 5/2/14. This timely appeal followed.

      Our standard and scope of review of the grant of a suppression motion

is as follows.


                                      -3-
J-S63028-14


     We begin by noting that where a motion to suppress has been
     filed, the burden is on the Commonwealth to establish by a
     preponderance of the evidence that the challenged evidence is
     admissible. In reviewing the ruling of a suppression court, our
     task is to determine whether the factual findings are supported
     by the record. If so, we are bound by those findings. Where, as
     here, it is the Commonwealth who is appealing the decision of
     the suppression court, we must consider only the evidence of the
     defendant's witnesses and so much of the evidence for the
     prosecution as read in the context of the record as a whole
     remains uncontradicted.

     Moreover, if the evidence supports the factual findings of the
     suppression court, this Court will reverse only if there is an error
     in the legal conclusions drawn from those findings.

Commonwealth v. Burgos, 64 A.3d 641, 647 (Pa. Super. 2013) (citation

omitted).

     As noted, Trooper Riggle conducted a traffic stop as he suspected

Acosta was driving under the influence.           “[B]ecause of the severe

consequences of drunken driving in terms of roadway deaths, injuries, and

property damage, ... the government has a compelling interest in detecting

intoxicated drivers and removing them from the roads before they cause

injury.” Commonwealth v. Basinger, 982 A.2d 121, 124-125 (Pa. Super.

2009) (citation omitted).    This is why the legislature provided for the

standard of “reasonable suspicion” rather than the heightened standard of

“probable cause” in Section 6308(b) of the Motor Vehicle Code as the

threshold for conducting a lawful traffic stop.   See id., at 125.   See also

Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super. 2013) (“A

police officer has the authority to stop a vehicle when he or she has


                                    -4-
J-S63028-14


reasonable suspicion that a violation of the vehicle code has taken place, for

the purpose of obtaining necessary information to enforce the provisions of

the code.”) (emphasis omitted).

      The standard for establishing reasonable suspicion is as follows.

      [T]he officer must articulate specific observations which, in
      conjunction with reasonable inferences derived from those
      observations, led him reasonably to conclude, in light of his
      experience, that criminal activity was afoot and that the person
      he stopped was involved in that activity.       The question of
      whether reasonable suspicion existed at the time [the officer
      conducted the stop] must be answered by examining the totality
      of the circumstances to determine whether the officer who
      initiated the stop had a particularized and objective basis for
      suspecting the individual stopped. Therefore, the fundamental
      inquiry of a reviewing court must be an objective one, namely,
      whether the facts available to the officer at the moment of the
      [stop] warrant a man of reasonable caution in the belief that the
      action taken was appropriate.

Basinger, 982 A.2d at 125 (internal citations and quotation marks omitted;

some brackets added).

      Here, Trooper Riggle articulated specific observations, which led him to

conclude that the driver of the vehicle may have been involved in criminal

activity, namely driving under the influence in violation of 75 Pa.C.S.A. §

3802. He possessed reasonable suspicion to conduct a lawful traffic stop.

      As a trooper for twenty-one years, with a familiarity of observing

people driving under the influence, Trooper Riggle testified that Acosta’s

erratic driving, set forth in detail above, led him to suspect impaired driving.

“[E]rratic driving provides a sufficient, reasonable basis to support an




                                     -5-
J-S63028-14


investigatory stop.”   Commonwealth v. Hamme, 583 A.2d 1245, 1247

(Pa. Super. 1990) (citation omitted).

     The suppression court’s legal conclusion that Trooper Riggle failed to

possess reasonable suspicion to conduct a lawful traffic stop is erroneous.

Accordingly, we reverse the order.

     Order reversed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2014




                                     -6-